 Case 1:19-cv-00355-DBH Document 1 Filed 08/02/19 Page 1 of 13                       PageID #: 1



                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE


                                              )
DEANNE MANSELL,                               )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )       Civil Action No.
                                              )
ESOCO ORRINGTON, LLC                          )
(aka, PENOBSCOT ENERGY                        )
RECOVERY COMPANY),                            )
                                              )
       Defendant.                             )


                     COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, Deanne Mansell, by and through the undersigned counsel, complains of

Defendant ESOCO Orrington, LLC (aka Penobscot Energy Recovery Company), as follows:

                                       INTRODUCTION

       1.      This Complaint arises out of the unlawful employment actions taken by

Defendant ESOCO Orrington, LLC (aka Penobscot Energy Recovery Company) (“ESOCO” or

“Defendant”) against Plaintiff Deanne Mansell (“Ms. Mansell” or “Plaintiff”) in violation of the

Americans with Disabilities Act of 1990, as amended (“ADA”), 42 U.S.C § 12101, et seq. and

the Maine Human Rights Act, 5 M.R.S.A. § 4551, et seq. The illegal practices alleged below

were all committed within the state of Maine.

                                JURISDICTION AND VENUE
       2.      Jurisdiction properly lies in this Court pursuant to 28 U.S.C. §1331 and 29

U.S.C. §2617(a)(2). This Court also has jurisdiction over this case pursuant to 28 U.S.C. §§

1331 (federal question) and 1343 (civil rights). In addition, it has supplemental jurisdiction over

the state claims pursuant to 28 U.S.C. § 1367.
 Case 1:19-cv-00355-DBH Document 1 Filed 08/02/19 Page 2 of 13                       PageID #: 2



       3.     Venue properly lies in this Court pursuant to 28 U.S.C. § 1391.

                                       JURY DEMAND

       4.     Plaintiff demands trial by jury of all claims, to the extent allowed by law.

                                           PARTIES

       5.     Plaintiff is an adult citizen, who at all times relevant to this Complaint has resided

in Hermon, Maine.

       6.     At all relevant times, Ms. Mansell was a “qualified individual” as defined by 42

U.S.C. § 12111(8) of the ADA. She was also a “qualified individual with a disability” as defined

by 5 M.R.S.A. § 4553(8-D). Ms. Mansell was a qualified individual under the state and federal

statutes because she could perform the essential functions of her employment position with or

without a reasonable accommodation.

       7.     Defendant ESOCO Orrington, LLC is a waste to energy plant, licensed to do

business in Maine. Upon information and belief it employed approximately 75 people at the time

Ms. Mansell worked for it. Its parent company is NRG Energy, a publicly traded national energy

production conglomerate. It employs more than 500 employees.

       8.     At all relevant times Defendant was a “covered” employer as defined by 42

U.S.C. § 12111(5)(A) because it engages in the business of waste management, recycling, and

energy production. It is also a “covered entity” as defined 5 M.R.S.A. § 4553(1-B).

                           ADMINISTRATIVE PROCEEDINGS

       9.     Ms. Mansell has timely filed and fully complied with prerequisites for

administrative exhaustion required for jurisdiction in this Court under the ADA, as amended, and

the Maine Human Rights Act, and thus all conditions precedent to the lawsuit within the

meaning of Rule 9(c) of the Fed. R. of Civ. P. have been performed or have otherwise occurred.



                                                2
 Case 1:19-cv-00355-DBH Document 1 Filed 08/02/19 Page 3 of 13                       PageID #: 3



       10.     Ms. Mansell filed a charge of discrimination with the Equal Employment

Opportunity Commission and the Maine Human Rights Commission on September 27, 2017, and

within 300 days of the conduct and action complained of. Ms. Mansell received her right to sue

notice from the Equal Employment Commission dated June 19, 2019. (Exhibit A, attached.) She

received her right to sue letter from the Maine Human Rights Commission dated May 15, 2019.

(Exhibit B, attached). This lawsuit is timely filed within 90 days of each of these notices.

                                FACTUAL ALLEGATIONS

       11.     In June 1999, Ms. Mansell was hired as an Accounts Payable Clerk by ESOCO.

She was responsible for performing various duties related to accounting and accounts receivable.

       12.     In 2003, the title of Ms. Mansell’s position changed to Accounting

Administrator/Receptionist.

       13.     Although the term “receptionist” was added to her job title, of the 17 duties listed

in her job description, only two are duties of a receptionist: answering the phone and greeting

customers. The remaining 15 duties in Ms. Mansell’s job description exclusively reflect her

responsibilities as ESOCO’s accounting administrator.

       14.     In terms of actual time spent, Ms. Mansell’s two receptionist-related duties were

the smallest part of her job. Phone calls were infrequent and customers rarely visited. Ms.

Mansell estimates that the phone rang approximately one dozen times each day. Customers

rarely had to be greeted. On some days, no one would need to be greeted.

       15.     In addition, Ms. Mansell’s coworkers would regularly greet customers when Ms.

Mansell was present in the office.

       16.     When Ms. Mansell was on vacation or not in the office for personal reasons, her

coworkers answered the phone and greeted the occasional customer. This was easily

accomplished and did not disrupt or otherwise impact the overall operation of the office.

                                                 3
 Case 1:19-cv-00355-DBH Document 1 Filed 08/02/19 Page 4 of 13                      PageID #: 4



       A.      Ms. Mansell Suffers From A Disability As Defined By The Americans With
               Disabilities Act, As Amended In 2008

       17.     Ms. Mansell had a history of medical conditions, including fibromyalgia, lupus,

and degenerative disc disease.

       18.     In 2004, Ms. Mansell was diagnosed with lupus and fibromyalgia. She was told

that these conditions would result in chronic mild pain primarily in her back. Since that time she

has dealt with these chronic conditions and treated their symptoms appropriately.

       19.     Each of these medically diagnosed conditions are impairments of a physiological

nature—they relate to the way her body parts function. Each of these physical impairments

constitute disabilities as defined by the ADA, as amended, because they substantially limit Ms.

Mansell’s major life activities.

       20.     The ADA, as amended, establishes that “major life activity” and “substantial

limitation” are to be construed as broadly as possible, pursuant to 42 U.S.C. § 12102(4)(A).

       21.     Pursuant to the ADA Amendments Act of 2008, what constitutes a major life

activity includes the operation of a major bodily function, “including but not limited to, functions

of the immune system, normal cell growth, digestive, bowel, bladder, neurological, brain,

respiratory, circulatory, endocrine, and reproductive functions.” 42 U.S.C. 12102(B).

       22.     The legislative history to the ADA Amendments Act of 2008 states that

substantially limits means, “restricted as to the conditions, manner, or duration under which they

can be performed in comparison to most people.” Managers Statement, 154 Cong. Rec. at S

8842. Making this determination relates, for example, to the way that individuals perform major

life activities, and to the time it takes to perform them. Statement Rep. Stark, 154 Cong. Rec. at

H8291; Statement of Rep. Courtney, 154 Cong. Rec. at H8296.




                                                 4
 Case 1:19-cv-00355-DBH Document 1 Filed 08/02/19 Page 5 of 13                        PageID #: 5



       23.     It is settled law that the MHRA should be construed and applied along the same

contours as the ADA, as amended.

       24.     Ms. Mansell’s lupus substantially limits the major life activity of her immune

system’s function.

       25.     Ms. Mansell’s fibromyalgia substantially limits the major life activity of her

immune system’s function.

       26.     Ms. Mansell’s degenerative disc disease substantially limits the major life activity

of working and performing the tasks and duties required of her to work as an employee of

ESOCO. It limits her ability reach, grasp, lift, carry, and bend and resulted in significant pain as

compared to most people.

       27.     These physical impairments were chronic in nature.

       B.      Ms. Mansell’s Physical Condition Deteriorates Due to Her Disabilities

       28.     ESOCO knew that Ms. Mansell had these conditions because it had approved her

for protected FMLA leave and had granted accommodations related to them.

       29.     In 2005, she used FMLA leave for these disabling conditions when necessary and

also took advantage of an ESOCO policy that allowed employees to use time off that had

accrued on an hourly basis.

       30.     In late 2015, Ms. Mansell developed increasing pain in her left shoulder, neck and

arm.

       31.     By spring of 2016, Ms. Mansell’s condition had further deteriorated. The pain

was more severe than it had been previously. She continued to treat with her primary care

physician and chiropractor, without much improvement.

       32.     At this same time, Ms. Mansell also sought the opinion of a rheumatologist about

the pain from which she suffered.

                                                  5
 Case 1:19-cv-00355-DBH Document 1 Filed 08/02/19 Page 6 of 13                         PageID #: 6



       33.     She believed the pain resulted from her lupus and fibromyalgia.

       34.     Because she was not improving, in early August 2016 Ms. Mansell had an MRI.

The results revealed a herniated disc in her back that was either related to her lupus and

fibromyalgia or to work-related repetitive motion. As a result, her physician reduced her work

hours from 8 hours a day to 6 hours a day. ESOCO approved the reduced hours.

       35.     The reduction in hours did not improve Ms. Mansell’s condition. As a result, on

August 19, 2016, her doctor placed her out of work. Ms. Mansell remained out of work on

family medical leave and short term disability from August 19, 2016 until December 23, 2016.

       36.     While she was out of work, ESOCO explored possible ergonomic upgrades to Ms.

Mansell’s work station with the hope that it would reduce her pain.

       37.     During Ms. Mansell’s absence, ESOCO hired a temporary employee (“Temporary

Employee”) to perform her job duties.

       C.      Ms. Mansell Returns to Work

       38.     Prior to allowing Ms. Mansell to return, ESOCO required that she obtain

certification from her doctor as to whether she could return to work with or without an

accommodation.

       39.     On December 19, 2016, Ms. Mansell’s medical provider sent a letter stating that

when she returns to work on December 23, 2016, she will have no restrictions.

       40.     Upon her return to work, Ms. Mansell felt that ESOCO viewed her negatively

because she had been out on leave.

       41.     Ms. Mansell also believed that some of her fellow employees resented her for

returning to work. Shortly after she returned, the HR director told her that ESOCO had expected

her to go from short term disability to long term disability and then be terminated.



                                                 6
 Case 1:19-cv-00355-DBH Document 1 Filed 08/02/19 Page 7 of 13                     PageID #: 7



       42.     ESOCO was reluctant to work with her and address the ergonomics of her

workstation, which made her feel like the company considered it a burden.

       43.     A work station evaluation of Ms. Mansell’s work space had been performed prior

to her return. In a letter dated December 19, 2016, the evaluation identified a number of

ergonomic changes needed in Ms. Mansell’s work station. Many of them, however, were delayed

or left for Ms. Mansell to figure out.

       44.     In addition, the Temporary Employee ESOCO had hired in her absence remained

employed when Ms. Mansell returned. Although the Temporary Employee was assigned to

another project, it felt like ESOCO wanted the Temporary Employee to replace Ms. Mansell.

Nevertheless, Ms. Mansell picked-up right where she had left off and performed her job.

       45.     Ms. Mansell was initially able to work full time. But within a few weeks her neck

and back pain returned.

       46.     By mid-to late January, Ms. Mansell’s pain negatively impacted her ability to

work 40 hours each week. When the severity of the pain became too much, she would leave

work and return home. As a result, for the remainder of January, February, and March of 2017,

Ms. Mansell averaged approximately 32 hours of work each week.

       47.     Although Ms. Mansell was not working 40 hours per week, she was still

completing all of the essential functions of her job. No one at ESOCO told her that her reduced

schedule was a problem or that she was not performing her job adequately. She met all

performance expectations.

       48.     Despite her continued achievement at work, by late February or early March of

2017, Ms. Mansell continued to feel as though her disability negatively impacted how people at

work viewed her. She was concerned that ESOCO might use the fact that she sometimes left

early against her.

                                                7
 Case 1:19-cv-00355-DBH Document 1 Filed 08/02/19 Page 8 of 13                      PageID #: 8



       49.     To protect herself, in late February Ms. Mansell met with ESOCO’s Human

Resources person to discuss her pain and to see if she should get a doctor’s note to support her

need for a reduced schedule. A few days later, Human Resources responded and agreed that

getting a note was a good idea. HR gave Ms. Mansell no indication that her requested

accommodation presented any hardship or would be problematic for ESOCO.

       50.     Because Ms. Mansell was a qualified individual with a disability, ESOCO was

obligated to provide her a reasonable accommodation unless it could show that the reasonable

accommodation would impose an undue hardship.

       51.     Ms. Mansell’s doctor’s note restricted her work schedule to four, 8-hour days per

week. ESOCO agreed to this reduced schedule and granted Ms. Mansell her requested

accommodation.

       52.     Ms. Mansell continued to perform all of her job’s essential functions with the

reasonable accommodation of a reduced schedule.

       53.     Approximately three weeks after ESOCO approved her accommodation, one of

Ms. Mansell’s supervisors became aware that the Temporary Employee was actively looking for

work with another employer.

       54.     The Temporary Employee did not have a disability.

       55.     The supervisor did not want to lose the Temporary Employee as an employee. As

a result of learning that she was contemplating leaving ESOCO, the supervisor decided to send

Ms. Mansell’s medical provider a second letter that asked more questions about Ms. Mansell’s

condition.

       56.     On March 28, 2017, Ms. Mansell’s doctor responded and advised ESOCO that

she should continue working 32 hours per week and would be re-evaluated again in six months.



                                                 8
 Case 1:19-cv-00355-DBH Document 1 Filed 08/02/19 Page 9 of 13                     PageID #: 9



       57.     On March 31, 2017, Ms. Mansell received her yearly performance review from

her supervisor. It was excellent. The review rated Ms. Mansell’s attendance record as

“Distinguished,” the highest possible rating. It noted that she always complete assignments and

was willing to assume new duties. It also noted that she was very good at completing the tasks

given. At that time, Ms. Mansell also received a raise.

       58.     On April 6, 2017, Ms. Mansell was called into a meeting with her supervisor,

human resources, and ESOCO’s plant manager. During the meeting, Ms. Mansell was advised

that because she could not work 40 hours per week, she could not perform the essential functions

of her job, and was therefore she was being terminated.

       59.     Ms. Mansell was never informed why 40 hours per week was mandatory to

perform the essential functions of her job. Prior to her termination, no one at ESOCO told her

that the most recent note from her doctor had jeopardized her continued employment. There was

no discussion of other available accommodations, including reassignment.

                                     CAUSES OF ACTION
                                           COUNT I
                                   (For Violation of the ADA)

       60.     Ms. Mansell re-alleges and incorporates paragraphs 1-59 of the Complaint by

reference.

       61.     Defendant ESOCO violated the ADA, as amended, when it discriminatorily

terminated Ms. Mansell’s employment on the basis of her disabilities. It further violated the

ADA when it failed to provide her a reasonable accommodation or engage in any interactive

process.

       62.     Ms. Mansell is a qualified individual with a disability as defined by 42 U.S.C. §

12111(8) of the ADA and 42 U.S.C. § 12131. She could perform her job’s essential functions

with or without an accommodation.

                                                 9
Case 1:19-cv-00355-DBH Document 1 Filed 08/02/19 Page 10 of 13                        PageID #: 10



       63.     Ms. Mansell had a disability as defined by the ADA, as amended, of lupus,

fibromyalgia, and degenerative disc disease at the time Defendant terminated her employment.

As detailed above, these chronic conditions caused a physical impairment that substantially

limited one or more of her major life activities.

       64.     Defendant ESOCO knew that Ms. Mansell had physical impairments that were

disabilities under the ADA, as amended, because it had approved her application for family

medical leave and just weeks before it terminated her, her request for a reasonable

accommodation.

       65.     At all times in 2017, Ms. Mansell performed the essential functions of her job

satisfactorily, even when she worked a reduced schedule. Exactly one week before ESOCO fired

her, Ms. Mansell’s yearly performance review rated her performance as excellent and her

attendance record as distinguished. At no point had anyone at ESOCO told Ms. Mansell that she

was not meeting performance expectations or that working a reduced schedule was problematic.

       66.     Ms. Mansell was terminated because of her disability. When ESOCO learned that

a Temporary Employee without disabilities was considering leaving its employ, it contacted Ms.

Mansell’s doctor to request more detail about Ms. Mansell’s condition, despite the fact that Ms.

Mansell was performing all of her job’s duties with a reasonable accommodation that ESOCO

had approved just weeks earlier. ESOCO terminated Ms. Mansell.

       67.     ESOCO also failed to provide Ms. Mansell a reasonable accommodation or

engage in any interactive process. ESOCO terminated Ms. Mansell based on her doctor’s note

without engaging in any interactive process and without informing Ms. Mansell that her job was

in jeopardy or that she was not performing an essential function of her job. Ms. Mansell and

ESOCO had no discussions about possible reasonable accommodations, including, but not

limited to, reassignment.

                                                    10
Case 1:19-cv-00355-DBH Document 1 Filed 08/02/19 Page 11 of 13                     PageID #: 11



        68.     After terminating Ms. Mansell, the Temporary Employee replaced Ms. Mansell.

The Temporary Employee did not have a disability.

        69.     Defendant’s discriminatory conduct has caused, and continues to cause, Ms.

Mansell to suffer substantial physical and mental/emotional distress and inconvenience.

                                               COUNT II
                                      (For Violation of the MHRA)

        70.     Ms. Mansell re-alleges and hereby incorporates by reference Paragraphs 1-69 as if

set forth in their entirety herein.

        71.     At the time of her termination, Ms. Mansell was disabled within the meaning of

the MHRA, 5 M.R.S.A. § 4553. She had lupus, fibromyalgia, and degenerative disc disease. As

detailed above, these chronic conditions caused a physical impairment that substantially limited

one or more of her major life activities.

        72.     Defendant ESOCO knew that Ms. Mansell had physical impairments that were

disabilities under the MHRA because it had approved her application for family medical leave

and just weeks before it terminated her, her request for a reasonable accommodation.

        73.     At all times in 2017, Ms. Mansell performed the essential functions of her job

satisfactorily, even when she worked a reduced schedule. Exactly one week before ESOCO fired

her, Ms. Mansell’s yearly performance review rated her performance as excellent and her

attendance record as distinguished. At no point had anyone at ESOCO told Ms. Mansell that she

was not meeting performance expectations or that working a reduced schedule was problematic.

        74.     Ms. Mansell was terminated because of her disability. When ESOCO learned that

a Temporary Employee without disabilities was considering leaving its employ, it contacted Ms.

Mansell’s doctor to request more detail about Ms. Mansell’s condition, despite the fact that Ms.




                                                  11
Case 1:19-cv-00355-DBH Document 1 Filed 08/02/19 Page 12 of 13                     PageID #: 12



Mansell was performing all of her job’s duties with a reasonable accommodation that ESOCO

had approved just weeks earlier.

       75.     ESOCO also failed to provide Ms. Mansell a reasonable accommodation or

engage in any interactive process. ESOCO terminated Ms. Mansell based on her doctor’s note

without engaging in any interactive process and without informing Ms. Mansell that her job was

in jeopardy. Ms. Mansell and ESOCO had no discussions about possible reasonable

accommodations, including, but not limited to, reassignment.

       76.     After terminating Ms. Mansell, the Temporary Employee replaced Ms. Mansell.

The Temporary Employee did not have a disability.

       77.     Defendant’s discriminatory conduct has caused, and continues to cause, Ms.

Mansell to suffer substantial physical and mental/emotional distress and inconvenience.

       78.     Defendant ESOCO intentionally and wrongfully discriminated against Ms.

Mansell on the basis of her disability in violation of the MHRA when it terminated her because

of her disability and failed to provide her a reasonable accommodation.

                                         CLAIM FOR RELIEF

Wherefore, Plaintiff seeks the following relief:

       a.      A declaration that her rights under the ADA and MHRA were violated;

       b.      Award any actual monetary losses sustained by Plaintiff as a direct result of the

               violations;

       c.      Award the interest on the amount described on the items listed above, calculated

               at the prevailing rate.

       d.      Award restoration and make-whole relief for the loss of any employment benefits

               or other compensation denied or lost by the Plaintiff;



                                                   12
Case 1:19-cv-00355-DBH Document 1 Filed 08/02/19 Page 13 of 13                    PageID #: 13



      e.     Award compensatory damages against the Defendant because of the past and

             future physical and mental pain and distress and inconvenience caused by its

             discriminatory actions;

      f.     Award punitive damages because the Defendant acted with malice and reckless

             indifference of her rights;

      g.     Award attorneys’ fees, litigation expenses and costs incurred in obtaining relief

             and pursuing this action;

      h.     Post judgment interest on all counts; and,

      i.     Any other relief this Court deems just and proper.

                                           Respectfully submitted,



Dated: August 2, 2019                      /s/ Samuel S. Riotte
                                           Samuel S. Riotte
                                           McTEAGUE HIGBEE
                                           Four Union Park
                                           P.O. Box 5000
                                           Topsham, ME 04086
                                           (207) 725-5581
                                           sriotte@mcteaguehigbee.com

                                           Counsel to Plaintiff




                                              13
